Peters, C. J.,
dissenting. Although the question is admittedly a close one, in my judgment the trial court
*410abused its discretion in denying the defendant’s motion for a new trial. My disagreement with the majority opinion is limited to the issue of the materiality of the Hightower statement, which the state concededly suppressed,1 and which the trial court found to have contained impeachment evidence that the defendant could have used to his advantage at trial.
My point of departure is the state’s duty to disclose this information, both as a matter of federal constitutional law, under the fifth and fourteenth amendments to the United States constitution, and as a matter of Connecticut statutory law, under General Statutes § 54-86c (a).2 The state’s failure to disclose adversely implicated the defendant’s due process right to a fair trial.
I recognize that the defendant had the burden of proving the materiality of any favorable statements suppressed by the state, and that a determination of materiality is necessarily fact-bound, and thus rests initially in the trial court’s discretion. United States v. Bagley, 473 U.S. 667, 676, 105 S. Ct. 3375, 87 L. Ed. *4112d 481 (1985); Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963); Demers v. State, 209 Conn. 143, 150, 547 A.2d 28 (1988). The review of constitutionally significant factfinding requires, however, a heightened degree of appellate scrutiny, as we have held in a number of similar circumstances. We have, for example, conducted a scrupulous examination to review whether there is substantial support in the record as a whole for trial court rulings regarding the waiver of a defendant’s Miranda rights,3 a change of venue because of pretrial publicity,4 and the setting aside of a verdict, which implicates a litigant’s right to a jury trial.5 Cf. Brown v. K.N.D. Corporation, 205 Conn. 8, 11-12, 529 A.2d 1292 (1987) (independent appellate examination of the whole trial record to review threat of intrusion into constitutionally protected free speech). “No more restricted scope of *412review would suffice adequately to protect federal constitutional rights.” Culombe v. Connecticut, 367 U.S. 568, 605, 81 S. Ct. 1860, 6 L. Ed. 2d 1037 (1961).
The defendant’s principal argument about the materiality of the Hightower statement is that its availability would have assisted his cross-examination of Ronnie Walker, a crucial state witness. The state maintains, and the trial court found, that Walker was so thoroughly examined about his numerous inconsistent statements that one more damaging statement would have had no more than a cumulative effect. The majority concludes that this finding was warranted.
With deference, it seems to me that this conclusion fails to assign adequate weight to the significance of a statement that implicates Walker not only as a witness but also as the perpetrator of one of the crimes with which the defendant was charged. While the majority may be correct that the “jury was presented with a plethora of impeachment evidence pertaining to Ronnie Walker’s credibility,” none of the inconsistencies that came to light at trial was as probative as the Hightower statement would have been. First, knowing of Walker’s statement to Hightower, the jury might have discredited any of his testimony incriminating the defendant on the theory that Walker was throwing up a smoke screen in order to shield himself from being brought to trial. Second, this prior inconsistent statement of Walker’s, while admittedly one of many, would certainly have been the most damning to Walker’s credibility as a witness. Even if the trial court would not have allowed the defendant to use the statement to prove that Walker had pulled the trigger, the defendant could have used it to show that he himself had not. None of Walker’s prior inconsistent statements had said anything on this issue, having focused instead on whether he had actually viewed the killings. Finally, the fact that the defendant, at trial, vigorously pursued *413the impeaching materials then at his disposal should not be held against him when much more probative material is belatedly disclosed.
On this record, even if the Hightower statement were inadmissible substantively,6I would conclude that the impeachment value of the statement might well have proved devastating to the state’s case.7 It bears repeating that, if Walker had been totally discredited, the state’s case would have depended, almost exclusively, on the credibility of the testimony of two jailhouse informants against the defendant.
My conclusion concerning the materiality of the Hightower statement finds further support in the fact that, at trial, the defendant specifically requested from the state all memoranda and information that revealed inconsistencies in Walker’s prior statements. “When the prosecutor receives a specific and relevant request, the failure to make any response is seldom, if ever, excusable.” United States v. Agurs, 427 U.S. 97, 106, 96 S. Ct. 2392, 49 L. Ed. 2d 342 (1976). While the United States Supreme Court has held that the standard for materiality is the same for all favorable evidence, whether or not the defendant requested it, the court has also held that the “Agurs test for materiality [is] sufficiently flexible to cover the ‘no request,’ ‘general request,’ and ‘specific request’ cases of prosecutorial failure to disclose evidence favorable to the accused.” United States v. Bagley, supra, 682. As the court noted in Bagley, “the more specifically the defense requests certain evidence . . . the more reasonable it is for the defense to assume from the non*414disclosure that the evidence does not exist, and to make pretrial and trial decisions on the basis of this assumption. . . . [T]he reviewing court may consider directly any adverse effect that the prosecutor’s failure to respond might have had on the preparation or presentation of the defendant’s case. The reviewing court should assess the possibility that such effect might have occurred in light of the totality of the circumstances and with an awareness of the difficulty of reconstructing in a post-trial proceeding the course that the defense and the trial would have taken had the defense not been misled by the prosecutor’s incomplete response.” Id., 682-83. Applying this flexible standard, I would conclude that there is a reasonable probability that the result of the proceeding would have been different if the Hightower statement had been disclosed to the defense at trial. Id., 682.
I also think that the majority too readily discounts the real evidence that the defendant might have been able to examine after a conversation with Hightower. It is worth noting that, on this issue, the trial court expressed no opinion, and therefore its denial of the new trial motion arguably deserves no special deference on this ground. On the merits, Hightower’s failure to cooperate with the state, after his attempt at plea bargaining failed, does not prove that he would have been equally unresponsive to questioning by the defense. Had such a conversation elicited information from Hightower about the murder weapon or Walker’s car, whatever evidence was brought to light would probably have been admissible at trial.8 The defense should not be expected to produce hard data about possible leads that the state has precluded the defense from exploring. To dismiss the defendant’s claims as speculative, a conclusion at least equally speculative, creates *415a strong disincentive for state disclosure of exculpatory or impeachment evidence. Such a disincentive is inconsistent with the fair trial guarantee that underlies Brady, and inconsistent with the prosecutor’s role as “the representative not of an ordinary party to a controversy, but of a sovereignty . . . whose interest ... in a criminal prosecution is not that it shall win a case, but that justice shall be done.” Id., 675; Berger v. United States, 295 U.S. 78, 88, 55 S. Ct. 629, 79 L. Ed. 1314 (1935).
Accordingly, I respectfully dissent.

 It makes no federal constitutional difference whether the state acted in good faith or in bad faith in suppressing this statement. United States v. Agurs, 427 U.S. 97, 104 n.10, 96 S. Ct. 2392, 49 L. Ed. 2d 342 (1976); Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963). This case has been briefed and argued solely on the basis of federal constitutional principles. The defendant has not, however, pursued the possibility that different principles might flow either from our state constitution or from our supervisory authority over the administration of justice in this state. See Practice Book § 4183.


 “[General Statutes] Sec. § 54-86c. disclosure of exculpatory information or material, (a) Not later than thirty days after any defendant enters a plea of not guilty in a criminal case, the state’s attorney, assistant state’s attorney or deputy assistant state’s attorney in charge of the case shall disclose any exculpatory information or material which he may have with respect to the defendant whether or not a request has been made therefor. If prior to or during the trial of the case, the prosecutorial official discovers additional information or material which is exculpatory, he shall promptly disclose the information or material to the defendant.”
See also Practice Book §§ 741 (1), 755.


 “Although the issue [of waiver of Miranda rights] is . . . ultimately factual, our usual deference to factfinding by the trial court is qualified, on questions of this nature, by the necessity for a scrupulous examination of the record to ascertain whether such a factual finding is supported by substantial evidence.” State v. Madera, 210 Conn. 22, 48-49, 554 A.2d 263 (1989); State v. Harris, 188 Conn. 574, 580, 452 A.2d 634 (1982), cert. denied, 460 U.S. 1089, 103 S. Ct. 1785, 76 L. Ed. 2d 354 (1983); State v. Frazier, 185 Conn. 211, 219, 440 A.2d 916 (1981), cert. denied, 458 U.S. 1112, 102 S. Ct. 3496, 73 L. Ed. 2d 1375 (1982).


 “Although rulings on such motions are within the trial court’s discretion . . . ‘due to the grave constitutional implications attending such pretrial rulings, “appellate tribunals have the duty to make an independent evaluation of the circumstances.” Sheppard v. Maxwell, 384 U.S. 333, 362-63, 86 S. Ct. 1507, 16 L. Ed. 2d 600 [1966].’ ” State v. Marra, 195 Conn. 421, 428, 489 A.2d 350 (1985); State v. Vitale, 190 Conn. 219, 227, 460 A.2d 961 (1983); State v. Piskorski, 177 Conn. 677, 685-86, 419 A.2d 866, cert. denied, 444 U.S. 935, 100 S. Ct. 283, 62 L. Ed. 2d 194 (1979).


 “Although the trial court has a broad legal discretion in this area it is not without limits; one immovable limitation is the constitutional right of trial by jury. . . . Because in setting aside a verdict the court has deprived a litigant in whose favor the verdict has been rendered of his constitutional right to have disputed issues of fact determined by a jury . . . the court’s action cannot be reviewed in a vacuum. The evidential underpinnings of the verdict itself must be examined.” Jacobs v. Goodspeed, 180 Conn. 415, 416-17, 429 A.2d 915 (1980).


 It is not clear, on the present record, how the issue of the inadmissibility of this statement, on the various grounds alluded to in the majority opinion, would have been resolved at trial.


 As the majority recognizes, both substantive and impeachment evidence fall within the definition of “favorable evidence.” United States v. Bagley, 473 U.S. 667, 676, 105 S. Ct. 3375, 87 L. Ed. 2d 481 (1985).


 No physical evidence was introduced at the trial that led to the defendant’s conviction.